Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 20 have been examined.

Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
	Dowd et al. (9,561,816) discloses a stroller frame with a safety lock, similar to the instant invention; however Dowd, either alone or in combination, neither discloses nor suggests a safety lock comprising a locking device and at least one frame releasing component, the at least one frame releasing component being for driving the locking device to unlock the stroller frame, wherein the safety lock includes at least one releasing component and at least one locking component, and the at least one locking component being driven by the at least one releasing component to move relative to the at least one frame releasing component or the stroller frame between a blocking position and a releasing position, the at least one locking component engaging with the at least one frame releasing component to restrain the at least one frame releasing component from unlocking the stroller frame by the locking device or engaging with the stroller frame to restrain the stroller frame from being folded when the at least one locking component is located at the blocking position. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269.  The examiner can normally be reached on M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.